— Orders reversed, ■with ten dollars costs and disbursements, plaintiff’s motions to strike out 1st, 2d, 5th, 6th, 10th and 11th defenses granted, and defendant’s motion to dismiss complaint denied, with ten dollars costs, upon the ground that all the questions presented upon these appeals have been fully adjudicated and established favorably to thd ’eoiitention of -the appellant by decisions of this court and of the Court of Appeals, ’ notably in Sliosberg v. New York Life Ins. Co., No. 2 (217 App. Div. 685) and Sokoloff v. National City Bank (239 N. Y. 158), and that under said decisions none of said questions may be regarded as open. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. [135.Misc. 103.]